Citation Nr: 0008796	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-05 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for hypertensive 
cardiovascular disease with status post cerebrovascular 
accident.

2.  Entitlement to service connection for post-traumatic 
osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to August 
1942 and from August 1945 to April 1946.  He was a prisoner 
of war (POW) of the Japanese Government from April 1942 to 
August 1942.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (RO), which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's hypertensive cardiovascular disease with status 
post cerebrovascular accident and his period of active 
service.

2.  There is no evidence of record establishing that the 
veteran has a current diagnosis of post-traumatic 
osteoarthritis. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertensive cardiovascular disease with status post 
cerebrovascular accident is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for post-traumatic osteoarthritis is not well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for hypertensive cardiovascular disease with 
status post cerebrovascular accident and for post-traumatic 
osteoarthritis.  The VA may pay compensation for "disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service."  38 U.S.C.A. § 1110 
(West 1991).  However, the threshold question that must be 
answered in this case is whether the veteran has presented 
well-grounded claims for service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Additionally, under 38 C.F.R. § 3.303(c), if a veteran is a 
former POW, as in this case, and as such was interned or 
detained for not less than 30 days, then post-traumatic 
osteoarthritis shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service.  
Service connection may be granted for cardiovascular-renal 
disease, including hypertension, when manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1999).

Hypertensive cardiovascular disease with status post 
cerebrovascular accident

The veteran's service medical records are negative for 
treatment of or a diagnosis of hypertensive cardiovascular 
disease with status post cerebrovascular accident.  A VA 
examination conducted in October 1972 shows that the 
veteran's cardiovascular system was normal.  Likewise, in 
December 1975, the veteran was examined by Jesus A. Escobar, 
M.D., and Dr. Escobar also found the veteran's cardiovascular 
examination to be normal.  In 1977, the veteran underwent an 
electrocardiogram at a VA hospital, the results of which were 
abnormal.  It was indicated that the veteran had left 
ventricular hypertrophy.  

The veteran was afforded another VA examination in September 
1985.  X-rays taken in conjunction with this examination 
revealed a slightly enlarged heart.  The veteran was shown to 
have slight cardiomegaly.  The claims file also contains a 
record from the Veterans Memorial Medical Center Emergency 
Ward in Diliman, Quezon City, dated October 1984.  This 
record indicates that the veteran had been diagnosed with 
hypertensive heart disease in 1977, 1979 and 1980.  

A VA examination report dated October 1985 reflects that the 
veteran was diagnosed with hypertensive heart disease.  It 
was noted that the veteran had previously been prescribed 
anti-hypertensive medications in 1960.  The examiner gave no 
opinion regarding the etiology of the veteran's hypertensive 
heart disease.  

A VA examination and associated diagnostic testing was 
conducted in July and August 1995.  At that time, the veteran 
complained of palpitations and of vague chest pains.  He also 
gave a history of having elevated blood pressure since 1957.  
After conducting a physical examination and reviewing the 
results of diagnostic testing, the VA examiner concluded that 
while the veteran had hypertension, he did not have heart 
disease.  The examiner did not address the etiology of the 
veteran's hypertension.

The record also contains a statement from Lucia S. Caraig, 
M.D., submitted by the veteran in March 1997.  In this 
statement, Dr. Caraig indicates that the veteran has chronic 
hypertensive vascular disease.  Dr. Caraig gave no opinion 
regarding the cause of the veteran's hypertension.   

A VA examination report dated May 1997 reflects that the 
veteran was diagnosed with hypertensive cardiovascular 
disease, but again there is no indication that the veteran's 
hypertensive cardiovascular disease has been shown to be 
related to his period of active service.  A VA examination 
report dated May 1998 also reflects that the veteran has a 
current diagnosis of hypertension.  

In January 1999, Jose Emerson T. Afable, M.D., provided a 
statement indicating that he has treated the veteran for 
hypertension and gross hematuria since December 1998.  Dr. 
Afable did not address the cause of the veteran's 
hypertension or hematuria.  Finally, a February 1999 VA 
examination report shows that the veteran was diagnosed with 
hypertensive and arteriosclerotic heart disease, left 
ventricular hypertrophy at the metabolic equivalent level of 
4.  It was indicated that the veteran has elevated blood 
pressure which can lead to complications related to 
hypertension including cerebrovascular accident or myocardial 
infarction and that he is not capable of more than light 
manual labor.  The examiner did not discuss the cause of the 
veteran's hypertension.  

The record also contains a statement from the veteran's 
sister and several statements from the veteran requesting 
that the veteran be awarded service connection for 
hypertensive cardiovascular disease with status post 
cerebrovascular accident as a result of his period of active 
service. 

Post-traumatic osteoarthritis

The veteran's service medical records are also negative for 
treatment of or diagnosis of post-traumatic osteoarthritis.  
A VA radiographic report dated August 1985 reflects that x-
rays revealed osteoarthritis with levoscoliosis of the lumbar 
vertebrae.  There is no indication that the veteran was 
diagnosed with post- traumatic osteoarthritis.  An October 
1985 VA examination report reflects that the veteran was 
diagnosed with hypertrophic degenerative disease of the 
lumbar spine and both knees, but again, there is no 
indication that the veteran was diagnosed with post-traumatic 
osteoarthritis.  

A certificate from the Department of Health, Calatagan 
Medicare Hospital dated October 1990 reflects that the 
veteran was diagnosed with osteoarthritis of the right knee.  
In March 1997, the veteran submitted a statement from Dr. 
Caraig which indicates that the veteran has osteoarthritis 
(rheumatism), chronic degenerative.  Dr. Caraig gives no 
opinion regarding the etiology of the veteran's 
osteoarthritis, nor did Dr. Caraig characterize the veteran's 
osteoarthritic changes as post-traumatic.  

A May 1997 VA examination report indicates that the veteran 
was diagnosed with degenerative arthritis of the lumbosacral 
spine, the sacroiliac joints and both knees based on a review 
of x-ray findings.  The VA examiner seemed to indicate that 
the x-rays were more indicative of degenerative changes as 
opposed to post-traumatic changes.  Further, the VA examiner 
gave no opinion regarding the etiology of the veteran's 
arthritis.  

The veteran was afforded three more VA examinations in May 
1998, January 1999 and February 1999.  In May 1998, the 
veteran was shown to have degenerative arthritis in both 
knees and the lumbosacral spine, with possible multiple 
herniations.  There was no radiological evidence of post-
traumatic osteoarthritis.  There is no discussion of post-
traumatic osteoarthritis in either the January or February 
1999 VA examination reports.

As with his claim for service connection for hypertensive 
cardiovascular disease with post cerebrovascular accident, 
the veteran submitted his own statements as well as a 
statement from his sister in support of his claim for service 
connection for post-traumatic osteoarthritis.

Analysis

The veteran has submitted competent medical evidence to show 
that he has a current diagnosis of hypertensive 
cardiovascular disease.  However, the veteran has not 
submitted any competent medical evidence of a nexus between 
his current hypertensive cardiovascular disease and his 
period of active service, or any competent medical evidence 
of a nexus to any injury or trauma incurred during service.  
Further, the evidence does not show that the veteran's 
hypertensive cardiovascular disease was manifest to a 
compensable degree within one year of his discharge from 
service.  

With regard to his claim for service connection for post-
traumatic osteoarthritis, the veteran has not submitted any 
evidence to show that he has a current diagnosis of post-
traumatic osteoarthritis.  The evidence shows that he has 
been diagnosed with osteoarthritis, but diagnostic testing 
seems to be more indicative of degenerative changes instead 
of post-traumatic changes. 

While the veteran and his sister clearly believe that his 
current disorders are related to his period of active 
service, the veteran and his sister, as lay persons are not 
competent to offer opinions that require medical expertise, 
such as the underlying cause of hypertensive cardiovascular 
disorder with status post cerebrovascular accident or the 
presence of post-traumatic osteoarthritis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
such competent medical evidence, the veteran has not 
submitted well-grounded claims for service connection and his 
claims must be denied on this basis.  

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground either 
of the veteran's claims for service connection.  Should the 
veteran obtain such evidence, he may request that the RO 
again consider his claims for service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per 
curiam).


ORDER

1.  Evidence of a well-grounded claim not having been 
submitted, entitlement to service connection for hypertensive 
cardiovascular disease with status post cerebrovascular 
accident is denied.

2.  Evidence of a well-grounded claim not having been 
submitted, entitlement to service connection for post-
traumatic osteoarthritis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


